 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   LUIS QUINTANA,                        No. CV 15-00296-DFM
12                     Petitioner,
                                           JUDGMENT
13                v.
14   SANDRA ALFARO, Warden,
15
                       Respondent.
16
17
18
           IT IS ADJUDGED that the First Amended Petition is denied and this
19
     action dismissed with prejudice.
20
21
     Dated: November 5, 2018
22
                                            ______________________________
23
                                            DOUGLAS F. McCORMICK
24                                          United States Magistrate Judge
25
26
27
28
